Holmes, C. J.
This is an action on a contract to pay tjie plaintiff $500 in consideration of his withdrawing his opposition to the probate of the third codicil to his grandfather’s will. The probate court had admitted the will and codicils to probate, an appeal had been taken, and the plaintiff and the other next of kin had prevailed before the jury on the issues of sanity and undue influence of the defendant, who was one of the executors. These findings had been set aside, and when the case came on for another trial the plaintiff waived his objections, and the will and codicils were allowed. The court was not informed of the agreement now sued upon. At the trial of the present case a ' ruling was asked that the contract was against public policy. The ruling was refused, and the case is here on exceptions.
*481It is argued that the contract was a fraud upon the court, the other appellant and the estate, but in our opinion only the first branch of the argument is open.
The other next of kin was a weak minded son of the testator, who was under guardianship, but it does not appear that his conduct or that of any other person than the parties to the bargain was influenced, or was expected or even likely to be influenced, by the plaintiff’s course. It does not appear that the other parties to the appeal were not informed of the plaintiff’s arrangement and of the motives which induced his change. Therefore Adams v. Outhouse, 45 N. Y. 318, does not apply. The will and codicils are not before us, and it does not appear that there was any other interest to be affected. The only ground on which it can be argued that the bargain was against public policy is that such bargains cannot be made without informing the court, for, if the matter had been known to every one, it would be absurd to say that the plaintiff was not free to consult his own interest in opposing or withdrawing opposition to the codicil, as well for money as without it. Indeed such arrangements as the present have been said to be entitled to the highest favor of the courts. Leach v. Fobes, 11 Gray, 506.
But it was not necessary that the court should be informed of the plaintiff’s motives. The court had no interest in the matter. Civil proceedings in court are not scientific investigations the end of which always must be objective truth. No doubt the failure to inform the court might be coupled with other circumstances in such a way as to show that the agreement was part of a scheme of fraud. If there was evidence of any fraud on any one interested, we presume that the defendant had the chance to argue that as well as his denial of the contract. But there is nothing in the bill of exceptions that shows fraud as matter of law, or even raises any particular suspicion of it. The fact that the defendant denied the contract almost, if not quite, excludes the notion of connivance between him and the plaintiff to the detriment of the testator’s son. See Boston Bar Association v. Greenhood, 168 Mass. 169, 187, 188.
It is suggested that the tendency of the contract on the defendant’s part is to make him seek to reimburse himself out of the estate. This appears to us entirely speculative. The de*482fendant’s accounts will be open to scrutiny, and no doubt the parties interested in them will have their eye upon him in case the temptation which he has suggested should become real.

Exceptions overruled.